DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5-6, 12 and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see pgs. 7-9, filed May 25, 2022, with respect to claims 7 and 10 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of claims 7 and 10 have been withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 6 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beetz US 6155095 in view of Maddocks et al. US 2009/0058583.
Beetz discloses a hand tool capable of being used as a terminal locator, comprising: a base (13); a magnet (25); and a holder (18) attached to the base and rotatable with respect to the base (via 10 and 11) between an open position (Fig. 6) and a closed position (Fig. 6), the holder has a magnet passageway (recess, see Fig. 3) retaining the magnet (25).  Beetz does not specify wherein the holder has a resilient latch retaining the magnet in the magnet passageway.  However, the use of resilient latches for retaining a magnet to a magnet passageway is well known in the art as evidence by Maddocks who teaches a magnetic cap for retaining a magnet (23) in a magnet passageway (27) with resilient latches (plastic ramp-shaped ribs 21).  Maddocks further teaches in alternative form wherein the ribs (21) are formed on the floor of the cavity (27) for retaining the magnet (23) to the holder (25, ¶0040).  It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the magnet passageway of Beetz to include resilient latching means as taught by Maddocks in order to provide additional support for retaining the magnet within the magnet passageway.

    PNG
    media_image1.png
    272
    215
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    731
    411
    media_image2.png
    Greyscale

As for claim 2, the modified Beetz teaches wherein the holder has a latch recess (Maddocks, 31-1,31-2,31-3) positioned adjacent the resilient latch (Maddocks, cap 11, 17-1,17-2,17-3), the resilient latch is elastically deformable in a direction toward the latch recess (Maddocks, ¶0034).

    PNG
    media_image3.png
    794
    470
    media_image3.png
    Greyscale

As for claim 3, the modified Beetz teaches wherein the resilient latch has a plurality of latch segments (Maddocks, 31-1,31-2,31-3) separated around a circumference of the magnet passageway (Maddocks, 27).
As for claim 6, the modified Beetz teaches wherein the base (Beetz, 13) has a fastener opening (opening 26 for pin 27) and a nut (top of steel pin 27) disposed in the fastener opening, a magnetic force between the magnet (25) and the nut (top of steel pin 27) locates the holder with respect to the base in the closed position (Fig. 6, col. 8, lines 5-11).
As for claim 12, the modified Beetz teaches wherein the holder (18) has a standoff (28) protruding from an upper surface of the holder facing the base (13), the base having an alignment recess (bores, not shown, col. 8, lines 11-16) in an interior surface of the base, the standoff (28) engages the alignment recess to locate the holder with respect to the base in the closed position (col. 8, lines 11-16).  It would have been obvious to one of ordinary skill in the art, at the time of filing, as a mere reversal of parts to modify the holder of Beetz to include the alignment recesses and the base to include the standoff as claimed.
As for claim 13, the modified Beetz teaches wherein the holder (18) is attached to and rotatable about a pivot shaft (24) of the base (13), the holder has a shaft portion (10, 11) interference fit with the pivot shaft.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beetz US 6155095 in view of Maddocks et al. US 2009/0058583 as applied to claim 1 above, and further in view of Skrobot US 2020/0198116.
As for claim 5, the modified Beetz teaches wherein the holder is monolithically formed in a single piece by a molder plastic but does not specify wherein it is formed by additive manufacturing. However, additive manufacturing is well known in the art for forming tools and objects as evident by Skrobot.  It would have been obvious to one of ordinary skill in the art, at the time of filing, to form the holder of Beetz from an additive manufacturing process as taught by Skrobot as an alternative means of producing a holder part.
Allowable Subject Matter
Claims 4 and 7-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 21-25 are allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Haughey et al. US 2020/0316485 is relevant to the claimed resilient magnet holder.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYRONE V HALL JR whose telephone number is (571)270-5948. The examiner can normally be reached Mon.-Fri. 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E. Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYRONE V HALL JR/Primary Examiner, Art Unit 3723